 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Leonard Turner,                                    No. CV-17-00179-TUC-JGZ (JR)
10                  Petitioner,                         ORDER
11   v.
12   Charles L. Ryan, et al.,
13                  Respondents.
14
15          On August 19, 2019, the Court entered an Order adopting Magistrate Judge
16   Jacqueline Rateau’s Report and Recommendation (R&R) to dismiss Turner’s habeas

17   petition. (Doc. 21.) Now pending before the Court, is Turner’s Motion for Reconsideration
18   of that Order. (Doc. 23.) The Court will deny the motion.

19          Turner asserts three arguments in support of reconsideration: (1) he did not consent

20   to the Magistrate Judge’s consideration of his case; (2) he challenges the Court’s finding
21   that his Objection to the R&R was untimely filed; and (3) he re-asserts arguments he raised
22   before the Magistrate Judge and in his Objection concerning his claims related to the

23   Intoxilyzer used in his case.

24          A motion for reconsideration is appropriate where the district court “(1) is presented

25   with newly discovered evidence, (2) committed clear error or the initial decision was

26   manifestly unjust, or (3) if there is an intervening change in controlling law.” School Dist.
27   No. 1J, Multnomah Cty. v. AcandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993); see also LRCiv.
28   7.2(g)(1). Motions for reconsideration should not be used for the purpose of asking a court
 1   “‘to rethink what the court had already thought through—rightly or wrongly.’” Defenders
 2   of Wildlife v. Browner, 909 F.Supp. 1342, 1351 (D. Ariz. 1996) (quoting Above the Belt,
 3   Inc. v. Mel Bohannan Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983)).
 4          Turner’s Motion for Reconsideration is unpersuasive. First, Turner’s “consent” to
 5   the Magistrate Judge’s consideration of his habeas petition is not required. The Court
 6   referred the matter to Magistrate Judge Rateau for report and recommendation pursuant to
 7   Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for further proceedings. (Doc.
 8   4.) See also 28 U.S.C. § 636(b)(1). Second, even if Turner’s Objection was timely filed,
 9   this Court found that Petitioner’s arguments raised in his objection did not undermine the
10   Magistrate Judge’s analysis and recommendation.         (Doc. 21 at 2.)     Finally, Turner
11   essentially raises the same arguments that he asserted in his Objection, which the Court
12   considered in adopting the R&R.1 “A motion for reconsideration is not an appropriate
13   method for an unsuccessful party to rehash arguments previously presented.” Shupe v.
14   Cricket Commc’ns Inc., No. CV 12-634-TUC-CKJ, 2013 WL 12114837, at *1 (D. Ariz.
15   Sept. 18, 2013) (internal quotation marks and citations omitted). Accordingly,
16          IT IS ORDERED that Petitioner’s Motion to Reconsider (Doc. 23) is DENIED.
17          Dated this 11th day of October, 2019.
18
19
20
21
22
23
24
            1
               The Court notes that Turner’s Motion for Reconsideration refers to two 2019
25   airline crashes he contends occurred because software was not updated. Turner did not
     mention these crashes in his previous filings. He apparently relies on the crashes to
26   underscore his position maintained throughout this litigation that software issues can render
     machines, like the Intolixyzer used to test his breath alcohol concentration, unreliable. The
27   crashes have no relevance to this case other than for purposes of analogy. Consequently,
     Turner’s reference to the crashes to re-urge an argument he has previously and repeatedly
28   made does not constitute “newly discovered evidence” that would entitle him to
     reconsideration.

                                                 -2-
